Stacy, C. J.
As no final judgment has been recovered against the operator of the taxicab which injured the plaintiff, the obligation of the Pennsylvania Casualty Company “to pay any final judgment recovered against the defendant, ~W. S. Croft,” etc., as alleged in the complaint, has not yet arisen. Hence, the ruling on the demurrer will be reversed on authority of Petty v. Lemons, ante, 492, with observation similar to the one there made that the plaintiff may apply to the court below under C. S., 515, for leave to amend her complaint, if so advised.
Reversed.